            Case 2:18-cv-00225-NDF Document 14 Filed 10/01/19 Page 1 of 4



Jeff S. Meyer, WSB No. 6-4280
Schwartz, Bon, Walker & Studer, LLC
141 S. Center St., Ste. 500
Casper WY 82601
307-235-6681 | Fax: (307) 234-5099
jmeyer@schwartzbon.com
Attorneys for Defendant


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

RODNEY MIEARS and MARIAN                    )
MIEARS, husband and wife,                   )
                                            )
                       Plaintiffs,          )       Civil Action No.: 18-CV-225F
                                            )
vs.                                         )
                                            )
SYSCO MONTANA, INC.,                        )
                                            )
                       Defendant.           )


              MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER,
            AFFIRMATIVE DEFENSES, AND JURY DEMAND OF DEFENDANT


       COMES NOW Defendant, Sysco Montana, Inc (hereafter “Defendant”), by and through its

attorneys Schwartz, Bon, Walker & Studer, LLC, and pursuant to Rule 15 of the Fed. R. Civ. P.,

hereby moves the Court to allow Sysco to file its First Amended Answer, Affirmative Defenses and

Jury Demand to Plaintiffs’ Complaint. In support of its motion, Sysco states as follows:

       1.       On December 31, 2018, Plaintiffs filed their Complaint and Jury Demand with the

Court. (ECF Doc. No. 1.)

       2.       On January 24, 2019, Defendant filed its Answer, Affirmative Defenses and Jury

Demand. (ECF Doc. No. 3.)




                                          Page 1 of 4
             Case 2:18-cv-00225-NDF Document 14 Filed 10/01/19 Page 2 of 4



        3.       Defendant admitted that its employee, James Friede, was acting within the scope of

his employment for the Defendant at the time of the accident at issue, and that the Defendant is

vicariously liable for its employee’s alleged negligence in its Answer. (ECF Doc. No. 3, ¶ 5 and ¶ 7.)

        4.       Plaintiffs’ Complaint asserts direct claims of negligence against the Defendant.

These claims include allegations that “the negligence of Defendant Sysco was the cause of the

collision.” (ECF Doc. No.1, ¶ 18.) That “Defendant Sysco is required to keep, maintain, enforce and

follow safe driving practices and policies. Defendant failed to do this and is negligent.” (Id. at ¶ 19.)

That “Defendant Sysco was negligent in numerous ways, including but not limited to: its driver

rushing to make a turn while operating Sysco’s tractor-trailer; its driver failing to maintain a safe and

proper lookout to prevent injury to others, including Plaintiff; its driver failing to maintain proper

control of the tractor trailer so as to avoid injury to others, including Plaintiff; failing to properly

supervise and train its driver so to prevent the crash; [and] failing to properly supervise and train its

driver on safe driving practices, including safe speed and proper lookout.” (Id. at ¶ 20.)

        5.       Defendant denied that it was negligent in its answer. (ECF Doc. No. 3, ¶ 3, ¶9 and ¶

10.)

        6.       Plaintiffs’ Complaint does not make specific allegations against Defendant’s

employee. (ECF Doc. No. 1.)

        7.       Defendant made no admissions or denials related to the any alleged negligence of its

employee, to the extent that Plaintiffs made allegations of negligence against its employee in their

Complaint. (ECF Doc. No. 3.)

        8.       Based on discovery to date, and other information known to the Defendant,

Defendant seeks to amend its Answer and to the extent that Plaintiffs’ Complaint can be construed to

allege negligent acts of Defendant’s employee James Friede. Defendant seeks to admit its employee,




                                              Page 2 of 4
              Case 2:18-cv-00225-NDF Document 14 Filed 10/01/19 Page 3 of 4



James Friede, was solely at fault for the accident and does not seek to apportion fault between its

employee and Plaintiff related to the cause of the accident.

         9.       Additionally, to the extent that Plaintiffs’ Complaint can be construed to allege

negligent acts of Defendant’s employee, James Friede, caused an injury to the Plaintiff Rodney

Miears, Defendant seeks to amend its answer to admit that Mr. Miears was injured as a result of the

accident. Defendant reserves the right to contest the nature and extent of the injury and any damages

claimed as a result.

         10.      Defendant continues to deny that it was negligent or that it had a direct and actionable

duty to the Plaintiffs, and/or that its alleged negligence caused the Plaintiffs any injury or damages.

To the extent that Plaintiffs’ Complaint fails to allege negligent acts of its employee that it is

vicariously liable for and Plaintiffs’ intend to pursue direct claims of negligence against Sysco,

Sysco reserves its rights under W.S. § 1-1-109 to allocate fault between itself and its employee.1

         11.      The proposed amendment will simplify this case for trial and does not seek to add any

additional affirmative defenses, nor will the amendment cause any delay to the current schedule.

         12.      Undersigned counsel conferred with Plaintiffs’ counsel on September 20, 2019

seeking consent to file the proposed Amended Answer. Plaintiffs’ counsel has not responded, and

files the current Motion seeking the Court’s leave to file First Amended Answer, Affirmative

Defenses and Jury Demand.

         13.      Attached hereto is a copy of the Defendant’s proposed First Amended Answer and

Affirmative Defenses, and Jury Demand.




1
  To the extent that Plaintiffs’ Complaint can be construed to assert allegations of Defendant’s employee’s negligence
and vicarious liability of Defendant for that negligence, Defendant intends to seek dismissal of any and all direct
negligence claims asserted against it pursuant to Bogdanski v. Budzik, 408 P.3d 1156 (Wyo. 2018); and Cahalan v. May
Trucking, Co., et. al, 2012 WL 12915496 (U.S. D. Ct. WY 2012).


                                                    Page 3 of 4
          Case 2:18-cv-00225-NDF Document 14 Filed 10/01/19 Page 4 of 4



       DATED this 1st day of October 2019.




                                                      ____________________________________
                                                      Jeff S. Meyer, WSB No. 6-4280
                                                      Schwartz, Bon, Walker & Studer, LLC
                                                      141 South Center, Suite 500
                                                      Casper WY 82601
                                                      307-235-6681 | Fax: (307) 234-5099
                                                      jmeyer@schwartzbon.com
                                                      Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

         This is to certify that on this 1st day of October 2019, I served a true and correct copy of
the above and foregoing via CM/ECF electronic filing upon counsel properly addressed as
follows:

       Laurence Stinson
       Scott Stinson
       Stinson Law Group, PC
       1421 Rumsey Ave.
       Cody, WY 82414
       laurence@stinsonlawyers.com

       Thomas Keegan
       Keegan, Krisjansons, & Miles, PC
       1233 Bleinstein Ave.
       Cody, WY 82414
       t.keegankkmattorneys.com

       Attorneys for Plaintiff


                                                      ____________________________________
                                                      Jeff S. Meyer




                                            Page 4 of 4
